         Case:15-01569-EAG13 Doc#:139 Filed:08/30/20 Entered:08/31/20 00:35:20                                               Desc:
                            Imaged Certificate of Notice Page 1 of 2
                                               United States Bankruptcy Court
                                                  District of Puerto Rico
In re:                                                                                                     Case No. 15-01569-EAG
EDDIE W RIVERA BERMUDEZ                                                                                    Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0104-2                  User: romoj                        Page 1 of 1                          Date Rcvd: Aug 28, 2020
                                      Form ID: defclm                    Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 30, 2020.
db             +EDDIE W RIVERA BERMUDEZ,   URB LOS CAOBOS,   2963 CALLE CARAMBOLA,   PONCE, PR 00716-2738

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
4091893        +E-mail/Text: ebn@ltdfin.com Aug 28 2020 19:15:27     ADVANTAGE ASSETS II, INC.,
                 7322 SOUTHWEST FWY,   SUITE 1600,   HOUSTON TX 77074-2134
4866918        +E-mail/Text: cmecf@dilksknopik.com Aug 28 2020 19:16:03     Dilks & Knopik, LLC,
                 35308 SE Center Street,   Snoqualmie, WA 98065-9216
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 30, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 28, 2020 at the address(es) listed below:
              ALEJANDRO OLIVERAS RIVERA     aorecf@ch13sju.com
              ALEJANDRO OLIVERAS RIVERA (ENO)     on behalf of Trustee ALEJANDRO OLIVERAS RIVERA
               aorecf@ch13sju.com
              ALEXANDRA BIGAS VALEDON     on behalf of Debtor EDDIE W RIVERA BERMUDEZ alexandra.bigas@gmail.com,
               alexandra.bigas@ecf.courtdrive.com
              Brian Jacob Dilks   cmecf@dilksknopik.com
              ELVIS CORTES ROSA    on behalf of Trustee ALEJANDRO OLIVERAS RIVERA aorecf@ch13sju.com
              FRANCISCO J CARDONA    on behalf of Creditor    BANCO POPULAR PUERTO RICO cardonaesq@gmail.com
              JOSE F CARDONA JIMENEZ    on behalf of Creditor    BANCO POPULAR PUERTO RICO jf@cardonalaw.com
              LUIS FRED SALGADO    on behalf of Creditor    GEREN COOP luisfredsalgado@hotmail.com
              MIGDA L RODRIGUEZ COLLAZO    on behalf of Creditor    TREASURY DEPARTMENT
               bankruptcyjusticia.gobierno.pr@gmail.com, mlrcbankruptcy@gmail.com
              MONSITA LECAROZ ARRIBAS     ustpregion21.hr.ecf@usdoj.gov
                                                                                             TOTAL: 10
Case:15-01569-EAG13 Doc#:139 Filed:08/30/20 Entered:08/31/20 00:35:20                           Desc:
                   Imaged Certificate of Notice Page 2 of 2
                                UNITED STATES BANKRUPTCY COURT
                                        District of Puerto Rico




  In re:                                                Case No. 15−01569 EAG

                                                        Chapter 13
  EDDIE W RIVERA BERMUDEZ



  xxx−xx−4180
                          Debtor(s)
                                                                FILED & ENTERED ON
                                                                8/28/20




                         NOTICE OF DEFECTIVE TRANSFER OF CLAIM
    You are hereby notified that the Transfer of Claim requested on 8 & 9 for claim(s) number
  8/27/2020 was incorrect. This transfer is hereby cancelled due to the following:


           Claim was WITHDRAWN
           Case was DISMISSED
           Case is CLOSED
           Transfer of Claim not filed by transferee/purchaser/assignee
           Transfer of Claim fails to comply with Official Form 2100 A/B
           Transfer must be re−filed on the correct Claim number
           Incorrect Case Number must be re−filed under the correct Case Number
           Transfer of Claim was withdrawn. See DKT.#
           Other

    San Juan, Puerto Rico, this August 28, 2020




                                                      MARIA DE LOS ANGELES GONZALEZ
                                                      Clerk of the Court
                                                      By: Jose Romo
                                                      Deputy Clerk
